USDC IN/ND case 1:18-cr-00070-HAB-SLC document 106 filed 09/29/20 page 1 of 2


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

UNITED STATES OF AMERICA                      )
                                              )
v.                                            )      CASE NO.: 1:18-CR-70-HAB
                                              )
JEFFREY A. GAUNT                              )

                                    OPINION AND ORDER

       Before the Court is Defendant’s “Judicial Notice Regarding Defendant’s CARES ACT

Release Date and Updated COVID-19 Case Statistics for Morgantown FCI” wherein he advises

that he has a release date to home confinement of November 19, 2020, from the BOP and requests

that this Court immediately release him to home confinement. (ECF No. 105).

       The CARES Act does in fact grant broad discretion to the BOP regarding release to home

confinement. However, such decisions still remain exclusively with the BOP. Nothing in the

CARES Act changed the statutory authority granted in Title 18 U.S.C. § 3621(b) and this Court

still lacks the power to order home confinement under the CARES Act. See generally United States

v. Scott, No. 16-10003-02-EFM, 2020 WL 5513616, at *2 (D. Kan. Sept. 14, 2020) (“Although

the CARES Act allows the BOP additional authority to grant and extend home confinement during

the COVID-19 pandemic, it does not grant the Court jurisdiction to grant a request.”); United

States v. Erickson, No. 2:17-CR-591 DB, 2020 WL 4732125, at *4 (D. Utah Aug. 14, 2020)

(“While the CARES Act grants broader discretion to the BOP to use home confinement, it does

not grant this Court the authority or jurisdiction to do the same.”); United States v. Williams, No.

CR 2:12-539, 2020 WL 1940836, at *2 (S.D. Tex. Apr. 22, 2020) (“While the CARES Act allows

the BOP Director to lengthen the amount of time a prisoner may be placed in home confinement,

nothing in the Act grants individual prisoners the right to serve the remainder of their sentence in
USDC IN/ND case 1:18-cr-00070-HAB-SLC document 106 filed 09/29/20 page 2 of 2


home confinement. The BOP still has exclusive authority to determine where a prisoner is housed.

18 U.S.C. § 3621(B).”); United States v. Engleson, 2020 WL 1821797, at *1 (S.D.N.Y. Apr. 10,

2020) (while court can recommend, ultimate decision whether to release inmate to home

confinement rests with BOP); United States v. Hembry, 2020 WL 1821930, at *2 (N.D. Cal. Apr.

10, 2020); United States v. Carter, 2020 WL 1808288, at *2 (S.D. Ind. Apr. 9, 2020); United States

v. Garza, 2020 WL 1485782, at *1 (S.D. Cal. Mar. 27, 2020).

       Accordingly, because this Court lacks jurisdiction to consider Gaunt’s request for

immediate release to home confinement, the Defendant’s Motion (ECF No. 105) is DENIED.

       SO ORDERED on September 29, 2020.



                                              s/ Holly A. Brady
                                             JUDGE HOLLY A. BRADY
                                             UNITED STATES DISTRICT COURT




                                                2
